Citation Nr: 0007464	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-38 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for narcolepsy on a 
direct basis.

2.  Entitlement to service connection for narcolepsy, claimed 
as a disability manifested by sleeping trouble with dizziness 
and night sweats due to an undiagnosed illness.

3.  Entitlement to a compensable disability rating for 
service-connected status post umbilical hernia repair, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from May 1990 to April 
1994.  He served in the Southwest Asian (SWA) theater of 
operations during the Persian Gulf War from January 4, to May 
21, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and March 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, that denied 
entitlement to the benefits sought on appeal.  The claims 
folder was thereafter transferred to the jurisdiction of the 
RO in Nashville, Tennessee, and has since been transferred to 
the RO in St. Petersburg, Florida.

The Board remanded this case in January 1998 for additional 
development, including examination of the veteran.  The 
requested development has been completed to the extent 
necessary, and the Board now proceeds with its review of the 
appeal.

The veteran submitted a written statement to the RO in 
October 1999, subsequent to the issuance of the most recent 
supplemental statement of the case.  Because the statement is 
cumulative, a remand to the RO is not warranted.  See 
38 C.F.R. § 19.37 (1999).


FINDINGS OF FACT

1.  The veteran's claims for direct service connection for 
narcolepsy  and entitlement to a compensable disability 
rating for service-connected umbilical hernia repair, on 
appeal from the initial grant of service connection, are 
plausible, and the RO has obtained sufficient evidence for 
correct disposition of these claims.

2.  The preponderance of the evidence is against the claim 
that narcolepsy resulted from disease or injury in service.

3.  Narcolepsy is a clinically recognized diagnosis.  

4.  The veteran's service-connected status post umbilical 
hernia repair is asymptomatic, with no recurrence of the 
hernia since 1993.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for service 
connection for narcolepsy on a direct basis and for 
entitlement to a compensable disability rating for service-
connected status post umbilical hernia repair, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The veteran is not entitled to service connection for 
narcolepsy on a direct basis.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

3.  The claim for service connection for narcolepsy, claimed 
as a disability manifested by sleeping trouble with dizziness 
and night sweats due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999). 

4.  The criteria for a compensable disability rating for 
service-connected status post umbilical hernia repair, on 
appeal from the initial grant of service connection, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7339 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of a sleeping disorder.  He denied frequent 
trouble sleeping on periodic examination in April 1993.  
Neurologic examination was normal at that time.

The veteran underwent repair of an umbilical hernia during 
active service in April 1992 and again in April 1993.  He was 
diagnosed as having groin strain in May and June 1993.  There 
was no objective evidence of recurrence of the hernia.  No 
hernias were palpated.  In February 1994, the veteran stated 
that he had no problems since the previous hernia surgery.

After service, the veteran claimed entitlement to, inter 
alia, a sleeping disorder and an umbilical hernia in May 
1994.  He stated that he had trouble sleeping.  In January 
1995, the RO granted entitlement to service connection for 
status post umbilical hernia repair, rated as noncompensable, 
effective from May 1, 1994.  Service connection for trouble 
sleeping was denied in January 1995 and again in March 1995.  
The veteran appealed the RO's decisions to the Board.  In his 
substantive appeal, he reported that he was still having 
problems with his umbilical hernia and that he was treated 
for a sleeping disorder during active service.

In October 1995, the veteran was afforded a VA neurological 
examination.  He stated that he had trouble sleeping at night 
since his service in SWA.  He awakened and felt dizzy and 
unsteady and had a headache.  He slept well during the day, 
but he would frequently awaken at night with sweat, even if 
the room was cool.  The examiner stated that neurological 
examination was completely normal and that the sleep disorder 
appeared to be anxiety related.

Upon VA general medical examination in October 1995, the 
examiner noted that the veteran had two surgical scars, one 
located above the umbilicus and the other below the 
umbilicus.  Each scar was approximately three inches long.  
The abdomen was soft and depressible.  Peristalsis was 
present.  There were no masses, tenderness or visceromegaly.  
No hernia was present.  Neurological and psychiatric 
examination was normal.

The veteran underwent Persian Gulf Registry examination in 
November 1995.  There were no complaints or findings 
pertaining to a sleeping disorder.  He was diagnosed as 
having diarrhea.

The veteran was afforded a VA genitourinary examination in 
May 1998.  The umbilical hernia scar was well healed.  The 
veteran denied any complaints of hernia, pain or tenderness.  
The umbilicus showed two surgical scars.  There was no 
evidence of any herniation.  There was no tenderness, 
protrusion or discomfort.  Pertinent diagnoses included 
history of umbilical hernia repair.  The examiner stated that 
the veteran was asymptomatic with no pain around the 
umbilicus.

The veteran underwent sleep studies in May 1998.  
Polysomnography report revealed an impression of shortened 
sleep latency with sleep onset rapid eye movement (REM) 
period highly suggestive of narcolepsy; however, it was not 
diagnostic.  Clinical correlation was recommended.

Later in May 1998, the veteran underwent elective sleep study 
and observation.  He gave a four year history of intermittent 
insomnia with headaches and dizziness during sleep, i.e., 
since 1993 or 1994.  The examiner noted that the umbilical 
hernia was not painful and had no obvious defect.  The 
veteran stated that the hernia was no longer a problem.  
Examination of the abdomen was essentially normal.  The 
umbilicus had three-inch thin, horizontal scars superior and 
inferior to the umbilicus.  The umbilicus was nontender and 
there were no defects present in the abdominal wall.  
Neurological examination was normal.  The veteran did not 
appear drowsy.  After review of previous testing, the 
examiner concluded that the veteran "had narcolepsy without 
cataplexy.  Date of onset was approximately 1993 to 1994 by 
the [veteran's] history.  The etiology is genetic, it is 
associated with a major histocompatible locus on human 
chromosome number 6."  Multiple sleep latency test was 
recommended to confirm the diagnosis.  Multiple sleep latency 
test was conducted in July 1998.  

The veteran was afforded a VA psychiatric examination in June 
1998.  He stated that he slept only four to five hours a 
night and had problems following asleep, awakening during the 
night, and occasional early morning awakening.  No 
psychiatric diagnosis was rendered.  

On VA respiratory examination in September 1998, the veteran 
denied any difficulty sleeping and any daytime somnolence.  
The abdomen was flat with active bowel sounds, soft and 
depressible.  There was no visceromegaly.  Neurological 
examination was non-focal and unremarkable.  The examiner 
stated that the veteran most likely did not have narcolepsy 
or sleep apnea, and that the sleep study abnormality in May 
1998 was likely secondary to sleep deprivation.  However, in 
an addendum to the September 1998 report, the examiner 
indicated that he reviewed the July 1998 multiple sleep 
latency test that showed strong evidence of narcolepsy with a 
very short sleep latency mean.  The examiner diagnosed the 
veteran as having narcolepsy.

In an October 1999 written statement, the veteran stated that 
his narcolepsy began during active service while he was in 
the Persian Gulf and was still present.


II.  Legal analysis

A.  Service connection for narcolepsy on a direct basis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran's claim for narcolepsy on a direct basis is 
plausible.  He has reported that he had problems sleeping 
during service.  The VA examiner in May 1998 stated that the 
dated of onset of the veteran's narcolepsy was in 1993 or 
1994, according to his history.  Assuming the credibility of 
this evidence, this claim must be said to be plausible, and 
therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all referenced medical records have been 
obtained or requested, and the veteran was provided 
appropriate VA examinations.  Sufficient evidence is of 
record to decide the veteran's claim fairly.  Therefore, no 
further development is required. 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
narcolepsy on a direct basis because the evidence reflecting 
that this condition had its onset during active service is 
not persuasive and the veteran is found not to be credible.

The May 1998 VA examiner's statement that the veteran's 
narcolepsy had its onset in 1993 or 1994 is not persuasive in 
light of the evidence of record.  The veteran told the 
examiner that he had problems sleeping beginning in 1993 or 
1994, and the examiner based his conclusion upon that 
history.  However, the veteran's statements are found not to 
be credible as they do not comport with the contemporaneous 
documentary evidence.  The service medical records are 
entirely negative for any complaints or findings of a 
sleeping disorder, despite regular treatment for other 
conditions.  The veteran specifically denied frequent trouble 
sleeping on periodic examination in April 1993, and 
neurologic examination was normal at that time.  Moreover, he 
has offered conflicting statements concerning the onset of 
his sleeping problems.  For example, he reported to the VA 
examiner that he began having problems in 1993 or 1994, but 
he later stated that these problems began during his service 
in the Persian Gulf, i.e., in 1991.  

Relevant judicial precedent provides that the Board is not 
bound by such diagnoses in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The May 1998 VA examiner's diagnosis is little more than a 
recitation of history provided by the veteran unenhanced by 
any additional medical comment by the examiner -- i.e., the 
veteran reported having problems sleeping during service in 
1993 or 1994 -- and the examiner is not competent to opine as 
to matters outside his expertise such as whether the 
inservice symptoms as described by the veteran actually 
occurred.  See LeShore v. Brown, 8 Vet. App. 406, 408-09 
(1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit 
requirement for medical nexus evidence and that such evidence 
cannot enjoy the presumption of truthfulness because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise).  The VA examiner 
made no reference to objective medical evidence or medical 
records supporting the opinion.  The VA examiner did not see 
the veteran until approximately 4 years after his separation 
from service.  Therefore, it appears that the diagnosis was 
based solely on the veteran's report of his inservice 
symptoms, a report that is not plausible in light of the 
other evidence of record. 

Thus, the Board assigns little probative weight to May 1998 
VA examiner's opinion that the veteran's narcolepsy had its 
onset in 1993 or 1994.  See Hickson v. West, 12 Vet. App. 247 
(1999) (holding that, in deciding a case on what was 
tantamount to an adjudication on the merits, the Board did 
not err in discounting the probity of a doctor's statement as 
to nexus because of the fact[] that it linked the appellant's 
back pain to an unspecified trauma and that it was not 
supported by clinical medical records.); see also Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (holding that "[a 
medical] opinion based upon an inaccurate factual premise has 
no probative value.").  The opinion was based entirely on an 
incredible factual premise of the onset of sleeping problems 
during service by the veteran and on no clinical medical 
evidence.  There is no credible and competent evidence of 
record relating any current sleeping disorder to any 
documented inservice finding or event.  The veteran's own 
statements in this regard are not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for narcolepsy on a direct 
basis.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


B.  Entitlement to service connection for narcolepsy, claimed 
as a disability manifested by sleeping trouble with dizziness 
and night sweats due to an undiagnosed illness

The veteran contends that he is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for a disability 
manifested by sleeping trouble with dizziness and night 
sweats.  As a threshold matter, the RO has complied with the 
development of these Gulf War undiagnosed illness claims as 
required by M21- 1, Part III, para. 5.17 (April 30, 1999).  
See, e.g., August 1996 RO Gulf War development letter to the 
veteran and Persian Gulf registry examination dated in 
November 1995.  The RO has also obtained the veteran's 
service medical records.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (1999) (implementing 
38 U.S.C.A. § 1117).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  The General Counsel addressed 
the issue of what constitutes a well-grounded claim under the 
provisions of 38 U.S.C.A. § 1117 in VAOPGCPREC 4-99 (May 3, 
1999).  The conclusion of the General Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

Here, the veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January 4, to May 21, 1991.

The veteran's claim of entitlement to service connection for 
a disability manifested by sleeping trouble with dizziness 
and night sweats due to undiagnosed illness must be denied 
because narcolepsy is a recognized clinical diagnosis, see, 
e.g., 38 C.F.R. § 4.124a, Diagnostic Code 8108 (1999).  Thus, 
the second criteria for determining if a claim is not well 
grounded has not been met; that is, the manifestations 
pertaining to narcolepsy are not attributable an undiagnosed 
illness.

The veteran has not stated a plausible claim, and there is no 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Nothing in the record suggests the 
existence of evidence that might well ground the appellant's 
claim.  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).


C.  Entitlement to a compensable disability rating for 
service-connected umbilical hernia repair, on appeal from the 
initial grant of service connection

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected umbilical hernia 
repair.  Accordingly, his claim for an initial rating in 
excess of 0 percent is well grounded.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995) (holding that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection rendered the January 1995 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluation.  

Before the Board may consider a staged rating of the 
appellant's disability, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria to be applied 
are the same, the Board finds no prejudice to the veteran in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected disability.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

As noted above, in Fenderson the Court held that "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Nevertheless, where the veteran files a 
claim for service connection for a disability incurred in 
service, the degree of disability that is contemporaneous 
with the claim shall be considered in assigning the initial 
disability rating and not the degree of disability manifested 
in service many years earlier.  Moreover, unlike awards for 
increased disability ratings, there is no mechanism for 
awarding an initial disability rating earlier than the 
effective date of the award for service connection for that 
disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In 
this case, the RO awarded service connection for status post  
umbilical hernia repair effective from May 1, 1994, and the 
Board will consider the evidence of record since that time in 
evaluating the veteran's claim.  

The impairment caused by the veteran's service-connected 
status post umbilical hernia repair is evaluated under 
criteria provided by the VA Schedule for Rating Disabilities 
under the General Rating Formula for Disease of the Digestive 
System.  38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).  
Under these criteria, a 0 percent disability rating is 
assigned for wounds, postoperative, healed, no disability, 
belt not indicated.  A 20 percent disability rating 
contemplates a small ventral hernia, not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  When the hernia is large 
and not well supported by belt under ordinary conditions, it 
is evaluated as 40 percent disabling.  Postoperative 
residuals of a ventral hernia are evaluated as 100 percent 
disabling when the hernia is massive and persistent, with 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.

After having considered all of the relevant evidence, the 
Board concludes that the impairment resulting from the 
veteran's service-connected repaired umbilical hernia does 
not more nearly approximate the criteria for the next higher 
rating under Diagnostic Code 7339 because there is no 
evidence in this case of a small ventral hernia, not well 
supported by a belt under ordinary conditions, or a healed 
hernia or postoperative wounds with weakening of the 
abdominal wall and indication for a supporting belt.  The 
veteran's hernia has not recurred since his surgery in 1993 
and there have been no residuals, as demonstrated on VA 
examinations in 1995 and 1998.  No recurrence of the hernia 
or tenderness was noted on examination in October 1995.  On 
genitourinary examination in May 1998, the veteran denied any 
complaints of hernia, pain or tenderness.  There was no 
evidence of herniation, tenderness, protrusion or discomfort.  
Indeed, the examiner stated that the veteran was asymptomatic 
with no pain around the umbilicus.  On subsequent examination 
in May 1998, the examiner noted that the umbilical hernia was 
not painful and had no obvious defect, and the veteran stated 
that the hernia was no longer a problem. 

Furthermore, the evidence does not reflect, and the veteran 
does not report, that the postoperative scars are productive 
of pain, tenderness, limitation of function or ulceration.  
The scars have consistently been described as healed.  As 
such, there is no basis for assigning a separate compensable 
evaluation for the postoperative scars.  See Epstein v. 
Brown, 6 Vet. App. 259 (1994).

Therefore, the Board concludes that the objective medical 
evidence does not support a finding that the nature and 
severity of the veteran's service-connected status post 
umbilical hernia repair warrants a higher disability rating.  
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339 (1999).  The 
preponderance of the evidence is against the claim for a 
higher rating for the service-connected disability.  
38 C.F.R. § 3.102 (1999).


ORDER

Service connection for narcolepsy on a direct basis is 
denied.

Having found the claim not well grounded, entitlement to 
service connection for narcolepsy, claimed as a disability 
manifested by sleeping trouble with dizziness and night 
sweats due to an undiagnosed illness, is denied.

Entitlement to a compensable disability rating for service-
connected status post umbilical hernia repair, on appeal from 
the initial grant of service connection, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

